991 F.2d 803
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jo Ann REHFUSS, Plaintiff-Appellant,v.ASSOCIATES FINANCIAL SERVICES, INC., a South Carolina Co.,Defendant-Appellee.
No. 92-16065.
United States Court of Appeals, Ninth Circuit.
Submitted April 7, 1993.*Decided April 15, 1993.

Before BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Jo Ann Rehfuss appeals pro se the district court's summary judgment for Associates Financial Services, Inc.  (Associates) in her diversity action for fraud, conspiracy, and wrongful foreclosure.   She contends the district court erred by granting summary judgment for Associates pursuant to Arizona Local Rule 11(i).   We dismiss the appeal for lack of jurisdiction.


3
On March 30, 1992, Rehfuss filed her action against defendants Morrah P. Bradley, James R. Mann, and Associates in the district court of Arizona.   On April 30, 1992, Associates moved for summary judgment, contending Rehfuss was barred from bringing this action by the Arizona statute of limitations and the doctrine of res judicata.   Rehfuss responded with a "Seperate [sic] Statement of Facts in Support of Answer from Associates Financial Services, Inc."   On June 4, 1992, the district court granted defendant's motion for summary judgment.


4
We raise sua sponte the issue of our jurisdiction to hear this appeal.   See Abernathy v. Southern Cal.  Edison, 885 F.2d 525, 527 (9th Cir.1989).   Pursuant to 28 U.S.C. § 1291, this court has jurisdiction over appeals from final orders of the district court.   A district court order dismissing an action as to only some of the defendants is not a final order pursuant to 28 U.S.C. § 1291.   Unioil, Inc. v. E.F. Hutton & Co., 809 F.2d 548, 554 (9th Cir.1986), cert. denied, 484 U.S. 822, 823 (1987);   Anderson v. Allstate Ins. Co., 630 F.2d 677, 680 (9th Cir.1980).   Such an order is not appealable without district court certification pursuant to Fed.R.Civ.P. 54(b).   Frank Briscoe Co. v. Morrison-Knudsen Co., 776 F.2d 1414, 1416 (9th Cir.1985).


5
Here, the district court granted Associates' motion for summary judgment for good cause shown pursuant to Arizona Local Rule 11(i).1  Rehfuss appealed that order.   The district court order is not a final order because it did not dispose of all claims against all parties.   See Unioil, 809 F.2d at 554.   Further, we decline to remand to the district court for consideration of whether certification under Rule 54(b) would be appropriate.   Accordingly, we dismiss this appeal for lack of appellate jurisdiction.


6
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 District of Arizona, Local Rule 11(i) provides:
Briefs or Memoranda of Law;  Effect of Non-compliance.   If a motion does not conform in all substantial respects with the requirements of this Rule, or if the opposing party does not serve and file the required answering memoranda, ... such non-compliance may be deemed a consent to the denial or granting of the motion and the Court may dispose of the motion summarily.